                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 1 of 8 Page ID #:331



                                                                                              1 TUCKER ELLIS LLP
                                                                                                DANIEL J. KELLY SBN 145088
                                                                                              2 daniel.kelly@tuckerellis.com
                                                                                                201 Mission Street, Suite 2310
                                                                                              3 San Francisco, CA 94105
                                                                                                Telephone: 415.617.2400
                                                                                              4 Facsimile: 415.617.2409
                                                                                              5 TUCKER ELLIS LLP
                                                                                                Anthony D. Brosamle - SBN 208664
                                                                                              6 anthony.brosamle@tuckerellis.com
                                                                                                515 South Flower Street
                                                                                              7 Forty-Second Floor
                                                                                                Los Angeles, CA 90071
                                                                                              8 Telephone:     213.430.3400
                                                                                                Facsimile:     213.430.3409
                                                                                              9
                                                                                                Attorneys for Defendant
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10 HILL PHOENIX, INC.
                                                                                             11
                                                                                             12                                UNITED STATES DISTRICT COURT
TUCKER ELLIS LLP




                                                                                             13                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                             14
                                                                                             15 FORTUNE MANAGEMENT                                     Case No. 8:20-cv-00095-DOC-ADS
                                                                                                CORPORATION, a California company
                                                                                             16 d/b/a SEAFOOD CITY, AFFILIATED                         Assigned to District Judge David O.
                                                                                                FM INSURANCE COMPANY a/s/o                             Carter and Magistrate Judge Autumn D.
                                                                                             17 Fortune Management Corporation, a                      Spaeth
                                                                                                Rhode Island company, HONEYBEE
                                                                                             18 FOODS CORPORATION d/b/a                                ORDER GRANTING STIPULATED
                                                                                                JOLLIBEE, a Delaware company,                          PROTECTIVE ORDER REGARDING
                                                                                             19 HONEYBEE FOODS CORPORATION                             CONFIDENTIAL DOCUMENTS AND
                                                                                                d/b/a RED RIBBON BAKE SHOP, INC.,                      INFORMATION PRODUCED OR
                                                                                             20 a Delaware company, SOMPO                              REVEALED DURING DISCOVERY
                                                                                                AMERICA INSURANCE COMPANY
                                                                                             21 f/k/a SOMPO JAPAN INSURANCE
                                                                                                COMPANY OF AMERICA a/s/o
                                                                                             22 HONEYBEE FOODS CORPORATION,
                                                                                                a North Carolina company,
                                                                                             23 AAV HOLDING, INC. d/b/a VALERIOS
                                                                                                TROPICAL BAKESHOP, a California
                                                                                             24 company, and SECURITY NATIONAL
                                                                                                INSURANCE COMPANY a/s/o AAV
                                                                                             25 HOLDING, INC., a Texas company
                                                                                             26                            Plaintiffs,
                                                                                             27            v.
                                                                                             28
                                                                                                                             ORDER GRANTING STIPULATED PROTECTIVE ORDER REGARDING
                                                                                                                                    CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                                   014765\000004\1517433
                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 2 of 8 Page ID #:332



                                                                                              1 HILL PHOENIX, INC., a Georgia
                                                                                                company, HILL PHOENIX WIC, LLC, a
                                                                                              2 Georgia company, HILL PHOENIX
                                                                                                DISTRIBUTION COMPANY, a Georgia
                                                                                              3 company, and JOHN DOES 1-10,
                                                                                                unknown individuals and
                                                                                              4 companies
                                                                                              5                            Defendants.
                                                                                              6            The Court, having reviewed the Parties’ Stipulated Protective Order Regarding
                                                                                              7 Confidential Documents and Information Produced or Revealed During Discovery
                                                                                              8 (“Stipulated Protective Order”) and finding good cause, hereby ORDERS that:
                                                                                              9            1.      Any information, documents, materials or items (collectively “material”)
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10 produced or provided by any party during discovery in this matter or at any deposition,
                                                                                             11 hearing or trial in this matter, may be designated by the producing party as
                                                                                             12 “Confidential”.
TUCKER ELLIS LLP




                                                                                             13            2.      The producing party may designate material as “Confidential” by causing to
                                                                                             14 be placed upon the material the word “Confidential,” or similar words. Documents
                                                                                             15 designated as “Confidential” may be made available for inspection prior to the stamping
                                                                                             16 or labeling of them as such; however, such documents must be labeled or stamped as
                                                                                             17 “Confidential” prior to providing copies to counsel for the inspecting party. In the event
                                                                                             18 that “Confidential” material is elicited through questioning at the deposition of a
                                                                                             19 representative of a producing party or any other witness, the producing party or any party
                                                                                             20 may at the time of the deposition, or within thirty days of the conclusion of the
                                                                                             21 deposition, designate the deposition as “Confidential”. The designation of any material as
                                                                                             22 “Confidential” will also render “Confidential” any copies, excerpts, summaries,
                                                                                             23 disclosures or other documents containing the substance or content of such material.
                                                                                             24            3.      Custody of and direct control over all copies of material designated as
                                                                                             25 “Confidential” and furnished to counsel for an inspecting party shall be retained at all
                                                                                             26 times by such counsel. Any materials, or copies thereof, produced by any party in this
                                                                                             27 litigation and designated “Confidential”, and any information contained in said materials
                                                                                             28
                                                                                                                                                     2
                                                                                                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER REGARDING
                                                                                                                                   CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                                   014765\000004\1517433
                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 3 of 8 Page ID #:333



                                                                                              1 or copies thereof, shall be used solely for the purpose of the prosecution or defense of this
                                                                                              2 action and shall not be used for conducting any other case or for any business or other
                                                                                              3 purposes whatsoever. For the purpose of conducting this litigation, information
                                                                                              4 designated “Confidential” shall be disclosed solely to the following persons, unless
                                                                                              5 additional persons are authorized by the Court:
                                                                                              6            a.      the Court and its officers;
                                                                                              7            b.      any director, officer, or employee of a party or the party who is requested by
                                                                                              8                    counsel for such party to work on this litigation;
                                                                                              9            c.      counsel of record for any party;
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10            d.      the paralegals and clerical personnel who are engaged in assisting counsel of
                                                                                             11                    record in this litigation; and
                                                                                             12            e.      such persons other than those referenced above who are retained by counsel
TUCKER ELLIS LLP




                                                                                             13                    of record for any party to furnish technical or expert services and/or give
                                                                                             14                    testimony with respect to the subject matter thereof for trial of this action.
                                                                                             15                    Each such person referenced in this subparagraph and who is designated to
                                                                                             16                    receive “Confidential” material shall, prior to receipt of such material,
                                                                                             17                    execute an affidavit in the form attached hereto as Exhibit A, a copy of
                                                                                             18                    which affidavit shall be served upon counsel of record for all parties within
                                                                                             19                    ten (10) days of the execution thereof.
                                                                                             20            4.      A producing party may make such use of its “Confidential” material as it
                                                                                             21 sees fit. Any party may consent to have material previously designated by it as
                                                                                             22 “Confidential” pursuant to the Stipulated Protective Order removed from the scope of the
                                                                                             23 Stipulated Protective Order by so notifying counsel in writing or by so stating on the
                                                                                             24 record at any hearing or deposition.
                                                                                             25            5.      The production of “Confidential” material and the execution of the
                                                                                             26 Stipulated Protective Order shall not prejudice in any way the rights of any party to
                                                                                             27 object to the production of information, documents, materials or items it considers not
                                                                                             28
                                                                                                                                                      3
                                                                                                                            ORDER GRANTING STIPULATED PROTECTIVE ORDER REGARDING
                                                                                                                                   CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                                   014765\000004\1517433
                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 4 of 8 Page ID #:334



                                                                                              1 subject to discovery, nor shall such actions prejudice in any way the rights of any party to
                                                                                              2 apply to the Court for any modification of the Stipulated Protective Order. Neither the
                                                                                              3 provisions of the Protective Order, nor any disclosure by any party pursuant to the
                                                                                              4 Protective Order, shall constitute a waiver at any time, or in any other litigation, of any
                                                                                              5 attorney-client or work product privilege, including the protections afforded by Federal
                                                                                              6 Rule of Evidence 501, that it may possess which arises, or has arisen, in litigation or
                                                                                              7 other matters outside this proceeding.
                                                                                              8            6.      In the event that any additional persons or entities become parties to this
                                                                                              9 litigation, their counsel shall not have access to “Confidential” material produced by the
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10 parties until the newly-joined party, by its or his or her counsel, and the existing parties to
                                                                                             11 this action have so agreed in a Supplemental Stipulated Protective Order executed by all
                                                                                             12 parties.
TUCKER ELLIS LLP




                                                                                             13            7.      Prior to the filing or submission into evidence in this action of any
                                                                                             14 “Confidential” material (including the filing of any pleadings which incorporate or
                                                                                             15 disclose “Confidential” material) by either counsel for the inspecting party or counsel for
                                                                                             16 the producing party, counsel for the inspecting party shall and counsel for the producing
                                                                                             17 party may seal said “Confidential” material in accordance with the local court rules for
                                                                                             18 filing material under seal, and the material shall remain under seal until the Court orders
                                                                                             19 otherwise. Such “Confidential” material shall not become a part of the public record in
                                                                                             20 this action, nor shall it otherwise be made available to the public. Only persons
                                                                                             21 authorized under the provisions of the Stipulated Protective Order, the Court (including
                                                                                             22 any court to which this action may be appealed or transferred), and persons employed by
                                                                                             23 or assisting the Court in this action shall be given access to any such “Confidential”
                                                                                             24 material or to any testimony or oral statements disclosing the substance thereof.
                                                                                             25            8.      A party may, subject to the Rules of Evidence and any applicable orders of
                                                                                             26 the Court, use any information designated as “Confidential” for any purpose at trial of
                                                                                             27 this action or at any hearing before a judicial officer in this action, provided that notice is
                                                                                             28
                                                                                                                                                    4
                                                                                                                           ORDER GRANTING STIPULATED PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                                   014765\000004\1517433
                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 5 of 8 Page ID #:335



                                                                                              1 given to counsel for the party or witness providing the “Confidential” material, and
                                                                                              2 provided further that such counsel may at the time of such proposed use, and prior to the
                                                                                              3 disclosure of the “Confidential” material, move for an appropriate protective order. In
                                                                                              4 the event that any “Confidential” material is used in any court proceeding herein, it shall
                                                                                              5 not lose its confidential status through such use, and the parties shall take all steps
                                                                                              6 reasonably required to protect its confidentiality during such use.
                                                                                              7            9.      All copies of “Confidential” material obtained from a producing party
                                                                                              8 during discovery or during any hearing or trial in this matter, including copies, excerpts,
                                                                                              9 summaries, disclosures or other documents containing the substance or content of such
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10 material, shall be returned to the producing party’s counsel or destroyed no later than ten
                                                                                             11 (10) days after final termination of this action, including all appeals. Upon such
                                                                                             12 termination, counsel of record shall notify counsel for the producing party of compliance,
TUCKER ELLIS LLP




                                                                                             13 but shall not be required to make any oath. Counsel shall make a reasonable effort to
                                                                                             14 retrieve or ensure the destruction of any document or information subject to the
                                                                                             15 Stipulated Protective Order from any party or non-party witness to whom such
                                                                                             16 information has been given, and shall notify counsel for the producing party of the failure
                                                                                             17 to retrieve or ensure the destruction of any such information. Such notification shall
                                                                                             18 include descriptive detail of any document not returned or destroyed.
                                                                                             19            10.     The Stipulated Protective Order shall remain in full force and effect and
                                                                                             20 each person subject to this Order shall continue to be subject to the jurisdiction of this
                                                                                             21 Court, for the purposes of this Order, in perpetuity, and the Court shall not be divested of
                                                                                             22 jurisdiction of any person or of the subject matter of this Order by the occurrence of
                                                                                             23 conclusion of this case, or by the filing of a notice of appeal, or other pleading which
                                                                                             24 would have the effect of divesting this Court of jurisdiction of this matter generally.
                                                                                             25            11.     All counsel shall at all times keep secure all notes, abstractions or other
                                                                                             26 work product derived from or containing confidential information, shall be obligated to
                                                                                             27 maintain the confidentiality of such work product, and shall not disclose or reveal the
                                                                                             28
                                                                                                                                                    5
                                                                                                                           ORDER GRANTING STIPULATED PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                                   014765\000004\1517433
                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 6 of 8 Page ID #:336



                                                                                              1 contents of said notes, abstractions, or other work product after the documents and
                                                                                              2 information are returned and surrendered.
                                                                                              3            12.     Each court reporter taking any testimony relating to this matter shall be
                                                                                              4 informed of the provisions of the Stipulated Protective Order and shall agree to be bound
                                                                                              5 by those provisions.
                                                                                              6            13.     No party shall be obligated to challenge the propriety of a confidentiality
                                                                                              7 designation at the time made, and a failure to do so shall not preclude a subsequent
                                                                                              8 challenge thereto. In the event that any party disagrees at any stage of these proceedings
                                                                                              9 with the designation of any information as confidential, the parties shall first try to
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10 resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved,
                                                                                             11 the objecting party shall give notice to all parties of said objection. Within fourteen (14)
                                                                                             12 days after receipt of said objection, the producing party shall seek appropriate relief from
TUCKER ELLIS LLP




                                                                                             13 the Court. The parties involved in the dispute shall assist the objecting party in obtaining
                                                                                             14 an expedited ruling. Until the Court enters an Order changing the designation, or until
                                                                                             15 the party who designated the information as confidential gives written permission, the
                                                                                             16 information shall be given the protection provided for in this Order. Nothing in this
                                                                                             17 provision shall shift the burden of proving the confidential nature of the designated
                                                                                             18 material from the party making the designation.
                                                                                             19            14.     The Stipulated Protective Order shall not be construed as an agreement or
                                                                                             20 admission by any party or its counsel:
                                                                                             21            a.      That any material designated as “Confidential” is, in fact, confidential; or
                                                                                             22            b.      With respect to the authenticity or relevance of any document designated as
                                                                                             23                    “Confidential”.
                                                                                             24 ///
                                                                                             25 ///
                                                                                             26 ///
                                                                                             27 ///
                                                                                             28
                                                                                                                                                    6
                                                                                                                           ORDER GRANTING STIPULATED PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                                   014765\000004\1517433
                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 7 of 8 Page ID #:337



                                                                                             1             15.     The Stipulation may be entered as an Order of the Court by consent of the
                                                                                             2 parties and shall be binding on the parties as of the date signed by their counsel on their
                                                                                             3 behalf.
                                                                                             4
                                                                                             5 IT IS SO ORDERED.
                                                                                             6
                                                                                             7 DATED: July 29, 2020                                        /s/ Autumn D. Spaeth
                                                                                                                                                     AUTUMN D. SPAETH
                                                                                             8                                                       United States Magistrate Judge
                                                                                             9
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10
                                                                                             11
                                                                                             12
TUCKER ELLIS LLP




                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
                                                                                                                                                    7
                                                                                                                           ORDER GRANTING STIPULATED PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                                   014765\000004\1517433
                                                                                                  Case 8:20-cv-00095-DOC-ADS Document 47 Filed 07/29/20 Page 8 of 8 Page ID #:338



                                                                                             1                                  CERTIFICATE OF SERVICE
                                                                                             2
                                                                                                           This Certificate of Service is made in compliance with Local Rule 5.1.2 and Civ.R.
                                                                                             3
                                                                                                   5(b). I am employed in the County of San Francisco, State of California. I am over the
                                                                                             4
                                                                                                   age of 18 and not a party to the within action. My business address is 201 Mission Street,
                                                                                             5
                                                                                                   Suite 2310, San Francisco, CA 94105.
                                                                                             6
                                                                                                           On the date indicated below, a true and correct copy of the foregoing
                                                                                             7
                                                                                                   [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                                                             8
                                                                                                   REGARDING CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                             9
                                                                                                   PRODUCED OR REVEALED DURING DISCOVERY was lodged with Court and
                   Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                             10
                                                                                                   served electronically, and will be available for viewing and downloading from the
                                                                                             11
                                                                                                   Court’s CM/ECF system:
                                                                                             12
                                                                                                           The Notice of Electronic Case Filing automatically generated by the system and
TUCKER ELLIS LLP




                                                                                             13
                                                                                                   sent to all parties entitled to service under the Federal Rules of Civil Procedure and the
                                                                                             14
                                                                                                   Local Rules of the Central District of California who have consented to electronic service
                                                                                             15
                                                                                                   shall constitute service of the filed document to all such parties.
                                                                                             16
                                                                                                           Executed on, July 21, 2020, at San Francisco, CA.
                                                                                             17
                                                                                                           I declare under penalty of perjury that I am employed in the office of a member
                                                                                             18
                                                                                                   admitted to practice before the District Court for the Central District of California and
                                                                                             19
                                                                                                   ECF registered in this Court at whose direction the service was made and that the
                                                                                             20
                                                                                                   foregoing is true and correct.
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                                                                                     By /s/ Anna Villanueva
                                                                                             24                                                         Anna Villanueva
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                        CERTIFICATE OF SERVICE
                                                                                                   014765\000004\1517433
